Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/960846 application originally filed July 08, 2020.
Amended claims 1-7 and 9-16, filed January 25, 2022, are pending and have been fully considered. Claims 8 and 17 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25m, 2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cracknell (US 2005/0279018).
Regarding Claims 1-7, 9, 10, 13 and 15

5 to 20% v olefins, not greater than 5% v olefins of at least 10 carbon atoms, 
not greater than 5% v aromatics of at least 10 carbon atoms, 
initial boiling point in the range 24 to 45.degree. C., 
T.sub.10 in the range 38 to 60.degree. C., 
T.sub.50 in the range 77 to 110.degree. C., 
T.sub.90 in the range 130 to 190.degree. C. and 
final boiling point not greater than 220.degree. C. 
Cracknell discloses in paragraph 0072, a method of operating an automobile powered by a spark-ignition engine, which comprises introducing into the combustion chambers of said engine a gasoline composition as defined above.  Cracknell discloses in paragraphs 0073 and 0092, use of the gasoline composition as fuel for a direct injection spark-ignition engine can give one of a number of benefits, including improved stability of engine lubricant (crank-case lubricant), leading to reduced frequency of oil changes, reduced engine wear, e.g. engine bearing wear, engine component wear (e.g. camshaft and piston crank wear), improved acceleration performance, higher maximum power output, and/or improved fuel economy. 
It is to be noted, Cracknell does not disclose the PM index of the gasoline composition and therefore Cracknell has met the limitation of the present invention of having less than 1 of a PM index (less than 1 weight percent encompasses zero). 
Cracknell discloses in paragraph 0024, it is preferred to avoid inclusion of tert.butanol or MTBE. Accordingly, preferred gasoline compositions contain 0 to 10% by volume of at least one oxygenate selected from methanol, ethanol, isopropanol and isobutanol. 

Cracknell discloses in paragraph 0028, modern gasolines are inherently low-sulphur fuels, e.g. containing less than 200 ppmw sulphur. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Omata et al. (EP 0905217 A1) hereinafter “Omata”.
Regarding Claims 1-7 and 9-16
	Omata discloses in the abstract, an unleaded gasoline for a direct injection gasoline engine contains an oxygen-containing compound having 2-15 carbon atoms in an amount in 
	Omata discloses in paragraph 0001, unleaded gasolines for use in direct injection gasoline engines and more particularly to such a gasoline which is capable of reducing the amount of environmental pollutants emission and further excellent in durability of the engine in which the gasoline is employed.
	Omata discloses in paragraph 0048, the upper limit temperature (T90) is 160°C, preferably 150°C, more preferably 140°C. The lower limit temperature (T90) is preferably greater than 120°C. 
Omata discloses in paragraph 0049, the lower limit end point (Final Boiling Point) is preferably 130°C, while upper limit is 210°C.
Omata discloses in paragraph 0007, there is provided an unleaded gasoline for a direct injection gasoline engine which contains an oxygen-containing compound having 2-15 carbon atoms in an amount in terms of oxygen atom of 0.1-15 mass % based on the total gasoline. Omata discloses in paragraph 0009, there is no particular limitation imposed on the structure of the oxygen-containing compound as long as it has 2-15 carbon atoms in the molecule, which includes ethanol, isopropanol, isobutanol, diethylcarbonate, etc.
	Omata discloses in paragraph 0053, although the gasoline is not restricted in terms of the contents of paraffins, olefins and aromatics, such contents should preferably be in the following range:

    PNG
    media_image1.png
    71
    286
    media_image1.png
    Greyscale

	Omata discloses in paragraph 0055, the content of V(O) in the inventive gasoline should be in the range of 0 -15 % by volume, with a view to preventing gasoline coking in the injector.  Omata discloses in paragraph 0069, (C9+) is the amount of a hydrocarbon having more than 9 carbon atoms, based on the total gasoline. (C9+) is in the range of 0 - 1 0 % by volume. By reducing the amount of the aliphatic compound having more than 9 carbon atoms, it makes it possible to reduce the amount of gasoline which dilutes the engine oil thereby reducing the amount of the exhaust hydrocarbon, preventing the engine oil from deterioration and precluding sludge formation.
Omata discloses in paragraph 0056, the content of V(Ar) (aromatics) in the gasoline should be in the range of 0 - 35 % by volume, precluding gasoline coking in the injector, reducing spark plug smoldering and ozone-formability of the exhaust gas as well as the concentrates of benzene thereof, with a freedom from soot. 
Omata discloses in paragraph 0058, the gasoline is not restricted in terms of the content of each component other than the oxygen containing compound which however should be in the following range:
(1) V(Bz) : 0 - 1 % by volume;
(2) V(Tol) : 0 - 30 % by volume;
(3) V(C8A) : 0 - 20 % by volume;
(4) V(C9A) : 0 - 5 % by volume;
(5) V(C10+A) : 0 - 3 % by volume;
(6) V(PA) = 0 or when V(PA) * 0, V(MA)/V(PA) : more than 1;

(8) V(C5) : 10 - 35 % by volume;
(9) V(C6) : 10 - 30 % by volume;
(10) V(C7+p) : 10 - 50 % by volume;
(11) V(C7+) : 1 0 - 50 % by volume.
Omata discloses in paragraph 0061, V(C9A) is the amount of a C9 aromatic hydrocarbon, based on the total gasoline. V(C9A) should be in the range of 0 - 5 % by volume, with a view to reducing the formability of ozone in the exhaust gas. The C9 aromatic hydrocarbon exemplarily include n-propylbenzene, isopropylbenzene (cumene), ethylmethyl benzene (inclusive of all positional isomers) and trimethylbenzene (inclusive of all positional isomers).
	It is to be noted, Omata does not disclose the gasoline composition having any particulate matter and therefore Omata has met the limitation of the present invention of having less than 1.0 particulate matter index (less than 1.0 encompasses zero). 
	Omata discloses in paragraph 0082, there may be used some conventional fuel additives exemplarily including antioxidants such as phenol- or amine- ones, metallic inactivating agents such as Shiff-type compounds ortho amide-type compounds, surface ignition preventers such as organophosphorus-derived compounds, combustion adjuvants such as alkali metal or alkaline earth metal salts of organic acids and sulfuric esters of higher alcohols, antistatic agents such as anionic surfactants, cationic surfactants and amphoteric surfactants, colorants such as azo dyes, rust preventives such as alkenyl succinate, identify agents such as quinizarin and coumarin and malodorants such as natural essential-based aromatics. These may be used in combination but preferably in an amount of less than 0.1 % by mass, based on the total gasoline.

	Omata discloses in paragraph 0071, no particular limitation is imposed upon the sulfur content of the inventive gasoline, which however is less than 50 ppm, preferably less than 30 ppm, more preferably 20 ppm, most preferably less than 10 ppm, based on the total gasoline. This content if larger than 50 ppm would be responsible for poisoning an after treatment catalyst, increases of the concentrations of NOx, CO and Hc and a sharp rise in benzene emission.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 08, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Several references can be found in Omata relating to the amount of olefins in the 'inventive composition' therein, however, none of these make reference to the amount of olefins having at least 10 carbon atoms.  Further, in paragraph [0055] of Omata, it is stated that the content of olefins in the inventive gasoline should be in the range of 0-15% by volume, preferably 0-10% by volume, more preferably 0-7% by volume, most preferably 0-5% by volume. Further, as pointed out in our previous letter, Table 1 specifies that the base fuel used in the Examples contains 9 vol% of olefins. In addition, Table 2 of Omata, reproduced below for convenience, discloses that the amount of olefins in the 'Inventive Examples' and the 'Comparative Examples' ranges from 6.7 vol% to 9.2 vol%.  However, there is no teaching or suggestion whatsoever in Omata of the requirement for the fuel composition to comprise a hydrocarbon base fuel containing not greater than 5% v olefins of at least 10 carbon atoms. However, the designation 'V(C9+)' as used in Omata is clearly stated to mean 'the amount of a hydrocarbon having more than 9 carbon atoms, based on the total gasoline' (Omata, paragraph [0069]). There is no specific mention anywhere in Omata of the requirement for the gasoline base fuel to contain no greater than 5% v of olefins having at least 10 carbon atoms.  Since Omata does not disclose, teach or suggest each and every feature of independent Claim 1, Omata cannot render the claims as lacking novelty or as being obvious.”
Applicants arguments are not deemed persuasive.  First, Omata discloses the claimed range of olefin content of the present invention.  As stated in the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, it is maintained that the olefins of Omata comprises olefins in the amount of 0-15 volume% would encompass at least 9 carbon atoms in the amount of 10% or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Butler et al. (WO 00/77130 A1) discloses in the abstract, unleaded blend compositions, as well as formulated gasolines containing them have a Motor Octane Number (MON) of at least 80 comprising at least 2 % of component (a), which is at least one branched chain alkane of MON value of at least 90 and of boiling point 15-160 °C or a substantially aliphatic hydrocarbon refinery stream, of MON value of at least 85, at 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Latosha Hines/Primary Examiner, Art Unit 1771